Title: To James Madison from Wilson Cary Nicholas, 18 December 1814
From: Nicholas, Wilson Cary
To: Madison, James


        
          Dear Sir
          Richmond Dec. 18. 1814
        
        I had the pleasure two days ago to receive your favour of the 27th. of November. I beg you to be assured I feel great regret at the cause of the delay in your writing to me and anxiously hope your health is now perfectly restored.
        I understand communications to the Executive of the U.S ought properly to be addressed to the heads of departments these I shall make with pleasure. At the same time it appears to me, it will conduce to the public service that I shou’d address myself directly to you upon particular occasions, and where the object is of more than ordinary interest or delicacy. Letters of that description will not frequently require an answer, in some cases it might even be improper you shou’d answer. I shall only expect to hear from you, upon such occasions as you may think a reply shou’d be given. My purpose will be answered if I can in any sort be useful to you or the public.
        The suffering of the militia of this State, in the course of the war during which nearly every man has been in the field and many of them more than once, particularly that portion of them in the service of the U.S. at Norfolk, the actual loss of lives & the state of the public feeling throughout Virginia merits the most serious and immediate attention of the government. There are few official documents upon the subject so that it cannot be presented to you in a form in which all the facts stated will be supported by vouchers, they do not exist & shou’d regret that they shou’d be collected on account of the effect they wou’d have. I most certainly will not state to you any fact that has not come to me in a way to command credit. The number of our citizens that have died in that service, on the road returning or at their homes, of diseases contracted in the camp is most distressingly great. I cannot pretend to estimate the number but some idea may be formed from the following fact. By a letter from the adjt. Genl. to the late governor, it appears that on the 24th. of Nov. last the force at Norfolk was stated at 6621 men of whom 2280 were sick. I understand troops have been discharged at Norfolk who had not received a days pay or advance of money to carry them home. Majr. Wheton the Q. Master of the U.S. informed me two days past that he had in the course of the two preceding days, picked up three men in the street on their way from Norfolk, who were not entitled to admission into the hospital and that on that day he had buried the last of three. There have been instances of these poor people being found dead in the streets. A highly respectable gentn. who lives in the county of surry, said in this town the other day (he was a friend of the administration too) that there had been men discharged at

Norfolk who had to go to the extreme western parts of the state, with only three or four dollars and that on the road from that place, there had been numerous cases, of distress misery and suffering, that ought not to have exist[ed] in any description of men, in a civilized country, even if the sufferers had no claim upon the justice or bounty of the nation; its humanity alone ought to shield even an enemy from such distress. Little or no relief can be afforded or perhaps expected, from the people on the road, they are so much exhausted & familiarized to such cases, that in most instances they shut their doors against these unfortunate people. You can have no idea of the effect that has been produced throughout the state—people of the best dispositions of loyalty & fidelity to their country are excited almost to disobedience. I hear from all the upper country of declarations that they consider going to Norfolk & to the most painful death, as the same thing, that the place has already cost in the lives of our people alone more than it is worth and that they will not in future obey the call of the government to go to that place. I hope to God Virginia will never be disgraced by a refusal of any portion of her citizens to obey the laws. It is however my duty to state to you, that there is too much reason to apprehend that the day is not far distant when it will happen. It is said that the militia are at this inclement season without any cover but bad linen tents. I am informed a late requisition for Norfolk must be made from the counties above the allegany, in justice to the rest of the state. To no part of the people wou’d the service be more obnoxious and according to the usual course of things, if disobedience to the laws is to take place, it is at least as likely to happen in the places most distant from the seat of government as in any other. I hope and trust ways & means will be found to defend the state with out relying so much upon militia, that the militia will only be used in aid of other troops in the field, that regulars will be employed to garrison the towns, that the militia will be paid and instead of being discharged in future at a distance from their homes, that they will be conducted by their officers to their counties, allowed the usual transportation & rations while on the road. In justice to the people of the state, I ought to observe it is upon this subject alone there is any discontent. I do not hear of any repining at their loss in the sale of their crops or of their property taken by the enemy or at the service they are called upon to per[form] at any other place in or out of the state. If that service must be performed I entreat such arrangements may be made as will save us from the heart rending knowledge, of our citizens perishing on the high ways. It is to be apprehended that the great excitement that exists upon this subject if it does no other mischief, will be very sensibly felt at the next election.
        Propositions are depending in the legislature to provide a force for the U.S. of 10,000 men to be used instead of the militia & to put at the disposal of the executive of the state a million of dollars, as a military contingent

fund. It is doubted by many whether the first will pass, but I trust we shall have both. I have the honor to be with great respect Sir—your hum. Servt.
        
          W.C. Nicholas
        
      